OFFICE ACTION
 
Notice of Pre-AIA  or AIA  Status
 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Refusal – 35 U.S.C. 112
 
The claim is refused under 35 U.S.C. 112(a) and (b) as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
 
The claim is indefinite and nonenabling because the shape and appearance of the claimed design cannot be understood due to the following:
 
(1) Broken lines are found in the drawings, however no broken line statement is provided in the disclosure. Without a broken line statement, the precise scope of the claimed design cannot be understood, as it is unclear whether the lines are meant to represent boundaries between claimed and unclaimed portions of the design, or unclaimed features and portions of the article being claimed, or unclaimed environment outside of the bounds of the article entirely. Broken lines are also occasionally used to represent claimed stitching or dotted features, which may or may not be claimed. Without a statement from the applicant, the intended bounds of the claim cannot be understood without resorting to conjecture.
 
The applicant may overcome this refusal by clarifying the purpose of the broken lines within the drawings. This may be achieved by inserting a broken line statement into the specification, following the descriptions of the reproductions but preceding the claim. Examples of appropriate broken line statement might read: “The broken lines, and regions surrounded on all sides by broken lines, depict portions of article that form no part of the claimed design.” or similar.
 
(2) Several features of the article are indefinite as disclosed, as insufficient views are provided to understand their precise appearance and three dimensional configuration. This results in multiple interpretations of the design being possible, resulting in a claim which is indefinite and nonenabling. For example, these features might represent openings into the interior of the loudspeaker, they might represent two dimensional indicia marked on the article’s surfaces, they might represent recesses or indentations, or be comprised of multiple different types of raised and recessed portions. (See features darkened in below illustrations for identification). 

    PNG
    media_image1.png
    677
    757
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    636
    764
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    666
    663
    media_image3.png
    Greyscale


The applicant may overcome this refusal by removing the indefinite features from within the scope of the claimed design. This may be accomplished by reducing these features to broken line.

(3) A bar or piece of material appears in solid line in the disclosure of reproduction 1.7, but is not present in any other view of the article. As this solid line feature is also not referred to or disclaimed, it represents an inconsistency in the claim. (See following illustration for identification)

    PNG
    media_image4.png
    738
    713
    media_image4.png
    Greyscale

The applicant may overcome this refusal by removing the inconsistent feature from reproduction 1.7, bringing it into consistency with the rest of the drawing disclosure.

Conclusion
The claim stands refused under 35 U.S.C. 112(a) and (b).
 
If corrected drawings are submitted in response to this Office action, they must be in compliance with 37 C.F.R. 1.121(d). 
 
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining 
 
Elements which are claimed / disclaimed should be consistently drawn with full or broken line in all the drawings, a given element may not be claimed in one view and disclaimed in another.
 
The applicant is cautioned that the processes of faxing, photocopying, or scanning degrades the quality of drawings. Even mailing in a physical copy of the drawings requires that the office scan them into the system, and the quality cannot be guaranteed. It is recommended that the applicant submit the electronic PDF files as originally created in digital software electronically to avoid all possible degradation. The applicant should contact the Electronic Business Center at 1-866-217-9197 if guidance is needed.

Discussion of the Merits of the Application 
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO.  Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO.  Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO.   Additional information regarding interviews is set forth below.

Telephonic or in person interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).   

The registered practitioner may either be of record or not of record.  To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application.  Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012, may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above).  See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.

If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at lisa.grabenstetter@uspto.gov to arrange a time and date for the telephone interview.  Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.
Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application.  Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above.  The authorization may not be sent by email to the USPTO.  For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below.  See MPEP 502.03 II for further information.
 
When Responding to Official USPTO Correspondence 

When responding to official correspondence issued by the USPTO, including a notification of refusal, please note the following:

The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b).  Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's Official Fax Number (571-273-8300)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window
https://www.uspto.gov/patents-maintaining-patent/responding-office-actions
Contact Information
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. A. Grabenstetter whose telephone number is (571)270-1593.  The examiner can normally be reached on MONDAY - THURSDAY, 6:00am - 3:00pm Eastern Standard Time, and alternate FRIDAYS.
 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manpreet Matharu can be reached on 571-272-8601.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L. A. Grabenstetter/Examiner, Art Unit 2922